DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments regarding the art rejections have been fully considered but are moot in light of a new rejection.
Applicant’s arguments regarding the 101 rejection have been fully considered but are not persuasive. Applicant argues that by generating a specification, it enables a developer or consumer to integrate the model in a manner that best suits the application. The claims however do not recite this example embodiment as it mere describes generating the format, the abstract idea.
Applicant argues that the claims are not directed to one of the three groups of abstract ideas but rather recite a process of building a JSON specification from a machine learning model. It is argued that it is not reasonable for a human to parse a JSON file, extract data, and integrate such data into a software application. Examiner respectfully disagrees. JSON is a human-readable structured text format. An example of JSON representation is shown below: 
    PNG
    media_image1.png
    463
    332
    media_image1.png
    Greyscale
 It is not beyond the realm of a human to read a JSON file and parse the information mentally. For example, one can clearly get the name of the person and their phone number by mentally parsing the data. This information can subsequently be used by a human to effect a software application. 
Applicant argues that claims recite additional elements which integrate the claims into a practical application. It is specifically argued that the application is directed to a computing system that can build a JSON file which is new in the art and also extract content from the JSON file and integrate it into a software application. In response, Examiner argues that building a JSON file is not new and the claim does not recite any new one to do so. The claim simply recites generating a specification for a model in JSON format. It does not indicate any details as to how this file is generated thus there are no elements that integrate the claims into a practical application. 
Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Regarding claim 1:
	Step 1: Is the claim to a process, machine, manufacture or composition of matter? Yes, the claim is directed to a system.
	Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon? The steps of:
generating a specification for the predictive model[…]
parse the equation object in the specification[…] 
are an abstract idea as it can be performed in the human mind and additionally using pen and paper. One can look at a model and notate it using pen and paper. 
	Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No practical application is recited, nor any meaningful field of use limitation. 
	Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? The limitations of:
[…]in a language-independent JavaScript Object Notation (JSON) format that is configured to be parsed and integrated into a predictive analytics application written in any of multiple different programming languages
store an equation object in JSON format comprising a description of an equation from the machine learning algorithm of the trained predictive model within the specification
deploy a software application in a productive environment
[…]to extract the equation and integrate the extracted equation into code that integrated with the software application deployed in the productive environment
A memory configured to store the file that includes the specification for the trained predictive model
are insignificant extra-solution activity as they merely describe the specification and store it. See MPEP §2106.05(g).
	Note that independent claims 9 and 17 recite the same substantial subject matter as independent claim 1, only differing in embodiment. As such, they are subject to the same rejection.
	Dependent claims 2, 4-8, 10, 12-16, and 18, and 20-21 recite in part, the model comprising one of a regression formula and classification formula, the specification comprises as JSON specification, the specification comprises information about internal transformations, the specification comprises formulas, the specification comprises encoding information, the process configured to export the model, the process configured to parse the specification to integrate the model, and parsing the equations to integrate the extracted equation. Each of these claim limitations are understood to be extra-solution activity that do not integrate the judicial exception into a practical application and that do not amount to significantly more than the judicial exception. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-2, 4-10, and 12-18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, Jinkyoo, et al. "Gaussian process regression (GPR) representation in predictive model markup language (PMML)." in view of Eads US 2019/0005411.
	Regarding claims 1, 9, and 17, Park teaches “iteratively execute a machine learning algorithm of a predictive model on training data via a test environment to generate a trained predictive model” (pg. 12 ¶3 “The milling machine data set is randomly divided into a training set Dtrain and testing set Dtest with the ratio of training to testing points set to 7:3. A GPR model is trained in the training environment using Dtrain, and saved in the PMML format using the previously described MATLAB package”)and
“a memory configured to store the file that includes the specification for the trained predictive model” (pg. 13 second to last ¶ “Thus, the GPR PMML standard requires that all of the training data points are stored in the PMML file along with the model parameters” Additionally, storing data on memory would be inherent to any computing system such as the one of Park)
Park however does not explicitly teach the remaining limitations. Eads however teaches “generate a file that includes a specification for the trained predictive model in a language-independent JavaScript Object Notation (JSON) format” ([0020] “ML models can be written in various formats (e.g., binary, XML, JSON, MDFS, PMML, etc.).”) “that is configured to be parsed an integrated into a predictive analytics application written in any of multiple different programming languages” ([0020] “When loading the ML model file, the computing node may parse the model file in whatever format it is in and translate the file into an in-memory data structure that can be traversed”)
	“store an equation object in JSON format comprising a description of an equation from the machine learning algorithm of the trained predictive model within the specification” ([0074] “. The metadata stored in this first object may store characteristics of the training set used to train the ML model. Example characteristics can include[…]”[0083] “the training parameters represented as a string in JavaScript Object Notation (JSON) format”)
“deploy a software application in a productive environment” ([0006] “the system can deploy the ML model from an offline state to an online state without requiring significant parsing”) and
“parse the equation object in the specification to extract the equation and integrate the extracted equation into code that integrated with the software application deployed in the productive environment” (pg. 12 ¶1 “The PMML parser is designed to extract important information from a PMML file, such as the kernel type and hyper-parameters.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park with that of Eads since a combination of known methods would yield predictable results. Both Park and Eads generate formats for their respective predictive models and both parse their respective models. Eads in particular teaches generating a JSON format for their model and integrating it for software deployment. Thus the techniques of Eads would work in a similar and predictable manner when combined with Park and therefore allow for better model formats that are able to be used when the model is needed. 
	Note that independent claims 9 and 17 recite the same substantial subject matter as independent claim 1, only differing in embodiment. As such, they are subject to the same rejection. 
	Regarding claims 2, 10, and 18, Park teaches “wherein the machine learning algorithm comprises one of a regression formula and a classification formula” (abstract “This paper describes Gaussian process regression (GPR) models presented in predictive model markup language (PMML).”)
	Regarding claims 4, 12, and 20, Park teaches “wherein the specification further comprises information about internal transformations that are applied on variables of the trained predictive model” (pg. 18 figure 2 
    PNG
    media_image2.png
    686
    588
    media_image2.png
    Greyscale
)
	Regarding claims 5 and 13, Park teaches “wherein the specification comprises a plurality of formulas of the trained predictive model” (pg. 24 fig. 8 
    PNG
    media_image3.png
    888
    833
    media_image3.png
    Greyscale
shows the formulas or components of the model)
	Regarding claims 6 and 14, Park teaches “wherein the specification further comprises encoding information of variables of the trained predictive model” (pg. 19 fig. 3 
    PNG
    media_image4.png
    870
    825
    media_image4.png
    Greyscale
shows the variables)
	Regarding claims 7 and 15, Park teaches “wherein the processor is configured to export the trained predictive model to the format of the specification” (pg. 4 ¶2 “Furthermore, a MATLAB-based interpreter has been developed to import and export the GPR PMML models”)
	Regarding claims 8 and 16, Park teaches “wherein the processor is further configured to parse the specification and integrate the trained predictive model within the predictive analytics application” (pg. 12 ¶1 “The package is made up of four main modules: a PMML parser, PMML generator, GPR core, and GPR interface. The PMML parser is designed to extract important information from a PMML file, such as the kernel type and hyper-parameters” which shows the parser and integrater).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/Primary Examiner, Art Unit 2124